In an action to recover damages for medical malpractice, the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Suffolk County (Cannavo, J.), entered April 6, 1989, which, after a hearing, granted the defendant’s motion to dismiss the complaint for lack of personal jurisdiction.
Ordered that the order and judgment is affirmed, with costs.
Contrary to the plaintiffs’ contention, the weight of the evidence presented at the hearing supports the Supreme Court’s conclusion that service of process on the defendant was not properly accomplished so as to give the court personal jurisdiction over him in this case. The question of the credibil*702ity of the process server’s testimony is addressed to the hearing court in the first instance, and we discern no basis in the record for disturbing its determination with respect to that issue. Sullivan, J. P., Eiber, Harwood and Balletta, JJ., concur.